Citation Nr: 1722131	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  16-41 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable initial rating for residuals of fracture, 1st carpal metacarpal (also claimed as right wrist condition).

2.  Entitlement to a compensable initial rating for residual scar, right index finger.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a bilateral eye disorder.  

5.  Entitlement to service connection for dizzy spells.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This appeal to the Board of Veterans' Appeals (Board) is from September 2013 and July 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO's September 2013 rating decision denied multiple service-connection claims, including those for a right wrist condition, right index finger injury, bilateral hearing loss, dizzy spells, and a bilateral eye disorder.  Subsequently, the RO's July 2016 rating decision granted the Veteran's claim for service connection for a right wrist disability, characterized as residuals of fracture of 1st carpal metacarpal, and also granted service connection for a residual scar of the right index finger; and assigned both initial noncompensable (0 percent) ratings, effective from February 17, 2012.  The Veteran appealed for higher initial ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  Notably, the issues of compensable initial ratings for a right wrist condition and right index finger scar were separately addressed in a later SOC in March 2017, and perfected for appeal via a March 2017 substantive appeal.  

The RO also issued in July 2016 a Statement of the Case (SOC), which denied 15 separate service-connection claims.  In response, in the Veteran's August 2016 substantive appeal (VA Form 9), the Veteran specifically marked the box labeled "I have read the Statement of the Case and any Supplemental Statement of the Case I received.  I am only appealing these issues:  (list below)"; and he then hand-wrote these issues, "right fore finger, wrist, hearing, eyes, and dizzy spells."  Unfortunately, the RO's Certification of Appeal (VA Form 8) subsequent incorrectly certified all 15 issues listed on the SOC as still on appeal.  However, certification of issues is merely an administrative action that does not confer jurisdiction to the Board.  38 C.F.R. § 19.35.  Likewise, the fact that the Veteran's representative included a number of disabilities in his brief does not convey jurisdiction of such issues to the Board.  Rather, the Board observes that it only has appellate jurisdiction over the issues identified by the Veteran on the August 2016 substantive appeal (VA Form 9), which is reflected by the listing of issues on the brief face, above.  38 C.F.R. § 20.200, 20.202.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the pendency of nearly the entirety of the appeal, the Veteran was incarcerated with the Florida Dept. of Corrections, from April 2011 to November 2016.  He has repeatedly identified that the prison system may have relevant treatment records for his several conditions.  Moreover, he has indicated that he applied for Social Security Administration (SSA) disability/SSI benefits in December 2016.  On remand, the AOJ should attempt to obtain any outstanding medical records from Florida Dept. of Corrections and SSA.  

The Veteran has contested the notion that he was ever provided a VA examination of his service-connected right wrist disability and right index finger scar, respectively.  Review of the August 15, 2013 VA examination reports for those disabilities denotes an "in-person examination", but also indicates the review may have been done based upon review of the claims file and prison medical records.  By way of reference, the Veteran's concurrently scheduled VA audio and eye examination reports note that the Veteran was an incarcerated Veteran who was unable to attend a scheduled in-person examination at the Miami VAMC, because he was not allowed to leave the prison facility.  To alleviate any procedural inadequacy, the Board will remand these two increased rating claims for a VA examination to assess the severity of the right wrist and right index finger disabilities.  When VA undertakes to examine a Veteran, VA is obligated to ensure that that examination is adequate.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With appropriate information and authorization from the Veteran, obtain any available records of medical treatment or evaluation the Veteran received while incarcerated at the Florida Department of Corrections, from April 2011 to November 2016.

2.  Obtain any outstanding Social Security Administration disability records concerning this Veteran, including all medical records that formed the basis of any decision rendered.  If these records are not available, a negative reply is required.

3.  Schedule the Veteran for a VA examination(s) to evaluate the condition of his service-connected residuals of fracture, 1st carpal metacarpal (also claimed as right wrist condition), and for the service-connected residual scar, right index finger.  

4.  Then readjudicate the claims in light of any additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him a Supplemental SOC and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




